     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 1 of 16 Page ID #:683



1     JEFFREY D. WOHL (Cal. State Bar No. 096838)
      PAUL HASTINGS LLP
2     101 California Street, 48th Floor
3     San Francisco, California 94111
      Telephone: (415) 856-7000
4     Facsimile: (415) 856-7100
      jeffwohl@paulhastings.com
5
      LINDSEY C. JACKSON (Cal. State Bar No. 313396)
6     PAUL HASTINGS LLP
7     515 S. Flower Street, 25th Floor
      Los Angeles, California 90071
8     Telephone: (213) 683-6000
      Facsimile: (213) 627-0705
9     lindseyjackson@paulhastings.com
10    Attorneys for Defendant
11    Target Corporation

12
13                                  UNITED STATES DISTRICT COURT
14                                 CENTRAL DISTRICT OF CALIFORNIA
15
16    CINNAMON MILLS, individually, on a           No. 5:20-cv-01460 JGB (KKx)
      representative basis, and on behalf of all
17    others similarly situated;                   REPLY IN SUPPORT OF DEFENDANT
                                                   TARGET CORPORATION’S MOTION
18                          Plaintiff,             FOR SUMMARY JUDGMENT
19
               vs.                                 Date:                 June 28, 2021
20                                                 Time:                 9:00 a.m.
      TARGET CORPORATION, a                        Courtroom:            1 (3470 Twelfth St.,
21    Minnesota corporation; and DOES 1                                  Riverside)
      through 20, inclusive,                       Judge:                Hon. Jesus G. Bernal
22
                            Defendants.            Action filed:   June 10, 2020 (state court)
23
                                                   Action removed: July 22, 2020
24                                                 Trial date:     December 14, 2021
25
26
27
28
                                                                                       REPLY ISO TARGET’S
                                                                    MOTION FOR SUMMARY JUDGMENT
                                                            U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 2 of 16 Page ID #:684



1                                                   TABLE OF CONTENTS
2                                                                                                                                  Page
3     Table of Authorities ............................................................................................................ ii
4     I.    INTRODUCTION/SUMMARY OF ARGUMENT ................................................ 1
5     II.   PLAINTIFF’S INTERPRETATION OF LABOR CODE § 227.3 IGNORES
            THE RELEVANT STATUTORY LANGUAGE, FAILS TO REFUTE THE
6           DLSE GUIDANCE AND THE HOLDING IN DRUMM V.
            MORNINGSTAR, AND DOES NOT SHOW WHY THE CALIFORNIA
7           LEGISLATURE WOULD HAVE MANDATED THE BIZARRE
            OUTCOME HER ARGUMENT WOULD PRODUCE IF ADOPTED.................. 3
8
            A.    Plaintiff Misreads Section 227.3 by Ignoring the Relevant Statutory
9                 Language. ....................................................................................................... 3
10             B.       The DLSE Guidance Is on Point and Should Be Followed. .......................... 5
11             C.       Drumm v. Morningstar, Inc. Is Persuasive, While Wang v. Chinese
                        Daily News Is Not on Point and Plaintiff Tries But Fails to Stretch Its
12                      Holding to Fit Here. ....................................................................................... 7
13             D.       Plaintiff’s Effort to Rationalize a Bizarre Scenario—Where the
                        Legislature Requires Employers to Pay Departing Employees More
14                      Than Continuing Employees When It Comes to Vacation Pay—Has
                        No Support in the Law or Common Sense..................................................... 8
15
               E.       The Court’s Prior Decision on the Motion to Dismiss Is Not Law of
16                      the Case Because It Has Not Been Upheld on Appeal and Target’s
                        Motion Presents Evidence That Could Not Have Been Considered on
17                      the Motion to Dismiss. ................................................................................... 9
18    III.     TARGET HAS MET ITS BURDEN OF SHOWING WHY, AS A
               MATTER OF LAW, WAITING-TIME PENALTIES MAY NOT BE
19             AWARDED, AND PLAINTIFF HAS FAILED TO RAISE A TRIABLE
20             ISSUE OF FACT ABOUT TARGET’S GOOD-FAITH BELIEF IT WAS
               FOLLOWING THE LAW...................................................................................... 11
21    IV.      CONCLUSION....................................................................................................... 12
22
23
24
25
26
27
28
                                                                                                            REPLY ISO TARGET’S
                                                               -i-                       MOTION FOR SUMMARY JUDGMENT
                                                                                 U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 3 of 16 Page ID #:685



1                                                 TABLE OF AUTHORITIES
2
                                                                                                                                        Page
3
4     Cases
      Amaral v. Cintas Corp. No. 2,
5        163 Cal. App. 4th 1157 (2008) ..................................................................................... 12
6     Barnhill v. Robert Saunders & Co.,
         125 Cal. App. 3d 1 (1981) ...................................................................................... 11, 12
7
      Drumm v. Morningstar, Inc.,
8        695 F. Supp. 2d 1014 (N.D. Cal. 2010) ................................................................. passim
9     Harden v. Soboro,
         No. 2:14-cv-00560-JAD-NJK, 2016 WL 259689
10       (D. Nev. Jan. 21, 2016), aff’d 690 F. App’x 990 (9th Cir. 2017)................................. 10
11    Leslie Salt Co. v. United States,
         55 F.3d 1388 (9th Cir. 1995) .................................................................................... 9, 10
12
      Owen v. Macy’s Inc.,
13       175 Cal. App. 4th 462 (2009) ......................................................................................... 4
14    Perez v. Performance Food Grp.,
         No. LA CV17-00357 JAK (SKx), 2017 U.S. Dist. LEXIS 232642
15       (C.D. Cal. Dec. 15, 2017) ............................................................................................... 4
16    Rhea v. General Atomics,
         227 Cal. App. 4th 1560 (2014) ....................................................................................... 9
17    Suastez v. Plastic Dress-Up Co.,
18       31 Cal. 3d 774 (1982) ................................................................................................. 4, 7
      Turner v. County of Los Angeles,
19       No. 2:13-cv-04149-CAS-VBK, 2014 WL 7205036
20       (C.D. Cal. Dec. 16, 2014) ............................................................................................. 10
      Wang v. Chinese Daily News,
21       435 F. Supp. 2d 1042 (C.D. Cal. 2006) ................................................................. passim
22    Wyler Summit Pshp. v. Turner Broadcasting Sys., 235 F.3d 1184 (9th Cir.
         2000) ............................................................................................................................... 9
23
      Statutes, Regulations, and Rules
24    8 Cal. Code Regs. § 13520........................................................................................... 11, 12
25    Cal. Lab. Code
         § 203................................................................................................................................ 8
26       § 221-223 ........................................................................................................................ 9
27       § 227.3.................................................................................................................... passim
      Fed. R. Civ. P. 12(b)(6)...................................................................................................... 11
28
                                                                                                               REPLY ISO TARGET’S
                                                                 -ii-                       MOTION FOR SUMMARY JUDGMENT
                                                                                    U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 4 of 16 Page ID #:686



1                                             TABLE OF AUTHORITIES
                                                     (cont’d)
2
3                                                                                                                         Page
4     Healthy Workplaces, Healthy Families Act,
         Cal. Lab. Code § 246(l)(1), (2) ....................................................................................... 4
5     Secondary Authorities
6        DLSE November 17, 1986, Opinion Letter .................................................................... 5
         DLSE January 28, 2003, Opinion Letter ........................................................................ 5
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                        REPLY ISO TARGET’S
                                                           -iii-                     MOTION FOR SUMMARY JUDGMENT
                                                                             U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 5 of 16 Page ID #:687



1     I.      INTRODUCTION/SUMMARY OF ARGUMENT
2             Plaintiff’s interpretation of California Labor Code section 227.3 is contrary to the
3     statutory language, the administrative guidance, and the only court opinion that actually
4     analyzes the issue. It also belies common sense.
5             According to plaintiff, section 227.3’s reference to the “final rate” at which vested
6     vacation must be paid means the final rate of the employee’s wages, not the employee’s
7     final rate of vacation pay. But the statute does not say that, and the full sentence where
8     “final rate” appears makes clear that the term means the final rate of vacation pay, not the
9     final rate of wages. Specifically, section 227.3 says in pertinent part, “whenever ... an
10    employee is terminated without having taken off his vested vacation time, all vested
11    vacation shall be paid to him as wages at his final rate in accordance with such contract of
12    employment or employer policy respecting eligibility or time served.” Cal. Lab. Code
13    § 227.3 (emphasis supplied). As plaintiff acknowledges, vacation is a matter of contract,
14    not a statutory right, and the employer is free to set vacation pay at whatever rate it chooses.
15    Section 227.3 simply requires that when the employee terminates, the employee gets his
16    vested vacation paid at the same rate that would apply if he instead took the vacation (his
17    final rate of vacation pay). That is what the DLSE says, what the court in Drumm v.
18    Morningstar, Inc. held, and what makes sense.
19            The California Legislature knows how to tie a time-off benefit to a wage rate—it did
20    so under the Healthy Workplaces, Healthy Families Act, which requires that sick pay
21    required under the statute be calculated based on the employee’s regular rate of pay or an
22    average of his earnings. No such language appears in section 227.3. And nowhere in
23    plaintiff’s opposition does she rationalize why the Legislature would mandate the bizarre
24    result that a terminating employee be paid more in vested vacation than what he would be
25    paid if he continued to work and took the vacation.
26            Plaintiff’s other arguments against summary judgment are equally wrong. As Target
27    explained in its motion, Wang v. Chinese Daily News (which is not binding precedent in
28    any event) does not address the proper interpretation of section 227.3. Instead, it deals
                                                                                       REPLY ISO TARGET’S
                                                                    MOTION FOR SUMMARY JUDGMENT
                                                            U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 6 of 16 Page ID #:688



1     with a different situation, where the employer tried to cash out vacation balances of
2     continuing employees with a lump-sum payment instead of the applicable vacation-pay
3     rate set by the employer. The payment of vested vacation under section 227.3 was not at
4     issue in Wang, and the court’s reference to “regular rate of pay” is best understood to mean
5     what the employees were being paid when they took their vacation, and nothing more.
6     Furthermore, the Court’s prior ruling on Target’s motion to dismiss is not the “law of the
7     case,” where the ruling has not been upheld on appeal and it addressed only Target’s
8     defense that plaintiff needed to plead a contract entitling her to be paid her vested vacation
9     at more than her hourly base rate. On this motion, the Court has been supplied with
10    undisputed evidence not mentioned in plaintiff’s complaint that Target’s consistent policy
11    and practice has been to pay vacation, whether when it is taken or when it is cashed out
12    upon termination, at the team member’s then-current hourly base rate of pay. Based on
13    that evidence, the Court now may adjudicate that, as a matter of law, plaintiff was paid her
14    vested vacation at the correct rate.
15            As for her claim for waiting-time penalties, plaintiff simply disregards the DLSE’s
16    regulations and the case law, which are clear that when the law is unsettled, the employer’s
17    failure to pay wages it believes are not owed does not render the employer liable for
18    waiting-time penalties, even if a court later finds the employer erred in its judgment. Here,
19    even if the Court disagrees with Target’s construction of section 227.3 (which Target
20    respectfully submits it should not), there is no dispute that (i) there is no controlling
21    authority that Target is wrong; (ii) by contrast, there is ample authority that Target is right;
22    (iii) Target’s intention always was to pay all wages owed; and (iv) Target followed its
23    consistent policy and practice in not including plaintiff’s COVID-19 shift differential when
24    it paid out her vested vacation upon termination. That showing more than satisfies Target’s
25    burden on summary judgment to show why waiting-time penalties may not be awarded.
26    Plaintiff fails to raise a triable issue of fact that precludes summary judgment on the issue.
27            Target’s motion for summary judgment remains well-founded in all respects and
28    should be granted.
                                                                                       REPLY ISO TARGET’S
                                               -2-                  MOTION FOR SUMMARY JUDGMENT
                                                            U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 7 of 16 Page ID #:689



1     II.     PLAINTIFF’S INTERPRETATION OF LABOR CODE § 227.3 IGNORES
              THE RELEVANT STATUTORY LANGUAGE, FAILS TO REFUTE THE
2             DLSE GUIDANCE AND THE HOLDING IN DRUMM V. MORNINGSTAR,
3             AND DOES NOT SHOW WHY THE CALIFORNIA LEGISLATURE
              WOULD HAVE MANDATED THE BIZARRE OUTCOME HER
4             ARGUMENT WOULD PRODUCE IF ADOPTED
5             A.      Plaintiff Misreads Section 227.3 by Ignoring the Relevant Statutory
                      Language.
6
7             Section 227.3’s relevant language states, “whenever ... an employee is terminated
8     without having taken off his vested vacation time, all vested vacation shall be paid to him
9     as wages at his final rate in accordance with such contract of employment or employer
10    policy respecting eligibility or time served.” Cal. Lab. Code § 227.3 (emphasis supplied).
11    Section 227.3 requires that vested vacation be paid out at the final rate of vacation pay
12    under the contract or policy providing for vacation, regardless of the rate that was in effect
13    when it was accrued. As Target explained in its opening memorandum (ECF 49-1 at 12-
14    13), if an employer’s policy is to pay vacation at the employee’s hourly rate, an employee
15    who accrued hours of vacation when he earned $15 an hour in 2019 and carried over some
16    of those hours to 2020 when he earned $16 an hour, his vested vacation would be paid out
17    at the then-current vacation rate of $16 an hour. The vested vacation is “at the rate at which
18    the employee would have been paid during a vacation, had he taken one.” Drumm v.
19    Morningstar, Inc., 695 F. Supp. 2d 1014, 1019 (N.D. Cal. 2010).
20            Plaintiff’s analysis of the statutory language does not support her own interpretation.
21    Plaintiff uses the dictionary definitions of the words “final” and “rate” to leap to the
22    conclusion (without explanation) that section 227.3’s reference to “final rate” refers to the
23    final rate of wages rather than the final rate of vested vacation. But nothing in the definition
24    of either of those words can be used to suggest that the California Legislature was referring
25    to wages rather than vacation pay. It is not as though the Legislature does not know how
26    to do that. In the Healthy Workplaces, Healthy Families Act, the Legislature mandated
27    that employers provide sick pay under qualifying conditions. The Act specifies the rate at
28    which sick pay must be calculated for non-exempt employees:
                                                                                       REPLY ISO TARGET’S
                                               -3-                  MOTION FOR SUMMARY JUDGMENT
                                                            U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 8 of 16 Page ID #:690



1             For the purposes of this section, an employer shall calculate paid sick leave
2             using any of the following calculations:
3             (1)     Paid sick time for nonexempt employees shall be calculated in the same
4                     manner as the regular rate of pay for the workweek in which the
5                     employee uses paid sick time, whether or not the employee actually
6                     works overtime in that workweek.
7             (2)     Paid sick time for nonexempt employees shall be calculated by dividing
8                     the employee’s total wages, not including overtime premium pay, by
9                     the employee’s total hours worked in the full pay periods of the prior
10                    90 days of employment.
11    Cal. Lab. Code § 246(l)(1), (2). Nowhere in section 227.3 does the Legislature use such
12    language, for the obvious reason that unlike sick pay, which is prescribed by statute,
13    vacation pay is a creature of contract—an employer is free to offer vacation pay, or not,
14    and to set the rate of vacation pay. Suastez v. Plastic Dress-Up Co., 31 Cal. 3d 774, 783
15    (1982) (“[a] careful reading of the statute [...] indicates that the passage only means that
16    the amount of vacation pay an employee is entitled to be paid as wages is to be determined
17    with reference to the employer’s policy.” (emphasis in original); employees dissatisfied
18    with employer’s policy or terms of their contract are free to bring those concerns “to the
19    employer or the bargaining table.”); Owen v. Macy’s Inc., 175 Cal. App. 4th 462, 468
20    (2009) (“Labor Code section 227.3 does not require that an employer provide its employees
21    with any paid vacation at all”); Perez v. Performance Food Grp., No. LA CV17-00357
22    JAK (SKx), 2017 U.S. Dist. LEXIS 232642, at *34 (C.D. Cal. Dec. 15, 2017) (same).
23    Unlike the Healthy Workplaces, Healthy Families Act with respect to sick pay,
24    section 227.3 does not require employers to provide vacation or define the rate at which
25    vacation must be paid. It regulates vacation provided by employers only in two respects:
26    (1) vested vacation may not be forfeited; and (2) upon termination, vested vacation must
27    be paid at the same rate if the vacation was taken, even if the vacation was accrued earlier
28    at a different rate.
                                                                                      REPLY ISO TARGET’S
                                               -4-                 MOTION FOR SUMMARY JUDGMENT
                                                           U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 9 of 16 Page ID #:691



1             Plaintiff mischaracterizes Target’s argument when she says that Target contends that
2     an employer arbitrarily can pick any rate to pay vested vacation, even if that is not the rate
3     that would be used if the vacation were taken. (ECF 55 at 16.) As Target points out in its
4     opening brief (see ECF 49-1 at 12-13), the “final rate” at which an employee’s vested
5     vacation is paid out would be at whatever rate her vacation would have been paid had she
6     taken a vacation at that time as a continuing employee (rather than terminating her
7     employment). An employer can set the rate for vacation pay, but, once it does, it has to
8     honor that rate, whether the vacation is taken or paid out upon termination.
9             Plaintiff also incorrectly applies the “last antecedent rule.” Plaintiff argues that the
10    final clause in the relevant sentence of section 227.3—“respecting eligibility or time
11    served”—modifies the employer contract or policy language, and therefore an employer’s
12    policy “determines only whether an employee is entitled to accrue vacation … and the
13    amount of vacation that she can accrue …” (ECF 55 at 18.) On the contrary, that language
14    makes clear that it is the contract or policy providing vacation that determines the rate of
15    vacation pay, and vested vacation must be paid out upon termination at the same rate
16    applicable if the vacation were taken. To argue that the final wage rate controls, regardless
17    of the contract or policy, disregards the statutory text.
18            B.      The DLSE Guidance Is on Point and Should Be Followed.
19            Besides the text, Target’s statutory interpretation is supported by the DLSE
20    guidance, which plaintiff dismisses out of hand despite its support in case law.
21            Plaintiff does not dispute the relevance of the DLSE’s November 17, 1986, Opinion
22    Letter, which clearly explains that in calculating vacation pay due, one “would look to the
23    basic vacation policy or agreement.” That Opinion Letter is wholly consistent with
24    Target’s interpretation of section 227.3.
25            Nor can plaintiff refute what the DLSE said plainly in its January 28, 2003, Opinion
26    Letter, which is directly on point here:
27            Labor Code § 227.3 deals primarily with the protection of the vested vacation
28            earned by the employee in the event of termination. The law directs the Labor
                                                                                       REPLY ISO TARGET’S
                                                 -5-                MOTION FOR SUMMARY JUDGMENT
                                                            U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 10 of 16 Page ID #:692



1              Commissioner to enforce the “contract of employment or employer policy”
2              with respect to vacation pay, but does not require that an employer have a
3              vacation policy or, if the employer does have such a policy, does not dictate
4              the terms of the policy respecting the amount paid. Most vacation policies are
5              based on the wage paid to the worker on a regular basis. However, under
6              California law, an employer may choose to have a vacation policy which
7              promises to pay a sum while the employee is on vacation which bears no
8              relationship to the wage normally paid to the worker.
9      Jan. 28, 2003, DLSE Opinion Letter (ECF 16 at 8-9) (emphasis supplied). Instead, plaintiff
10     struggles with a comeback by arguing that because the Opinion Letter is “premised on the
11     assumption that the employer ‘change[d] [its] vacation policy’” and Target never told its
12     employees that vested vacation would be paid out at their base rate, it is inapplicable here.
13     (ECF 55 at 20.) But the Opinion Letter correctly observes that “[t]he law directs the Labor
14     Commissioner to enforce the ‘contract of employment or employer policy’ with respect to
15     vacation pay.” (ECF 16 at 8.) The Opinion Letter does not say—nor does any other
16     authority—that the employer has to make an express communication to employees that the
17     rate of pay for vacation when taken will be the rate used when vested vacation is paid out
18     upon termination. Just as envisioned by the Opinion Letter, Target did what section 227.3
19     requires—regardless of when plaintiff accrued her vacation, upon her termination her
20     vested vacation was paid at the same rate she would have been paid had she instead taken
21     her vacation—her hourly base rate, whatever that was at the time of termination. Plaintiff
22     does not dispute that has been Target’s consistent policy and practice and that Target
23     followed it here.*
24
       *
             The Opinion Letter also said that while an employer was free to reduce the rate for
25     vacation prospectively, “any change in the ‘method of calculation’ would require that the
26     employees be paid for the time vested under the calculation method used at the time the
       vacation pay was accrued.” (ECF 16 at 9.) Whether that part of the Opinion Letter is
27     correct does not matter here, as the record is undisputed that Target did not reduce the rate
       used to pay plaintiff’s vacation—whether when taken or when cashed out upon her
28     termination.
                                                                                       REPLY ISO TARGET’S
                                               -6-                  MOTION FOR SUMMARY JUDGMENT
                                                            U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 11 of 16 Page ID #:693



1              C.      Drumm v. Morningstar, Inc. Is Persuasive, While Wang v. Chinese Daily
                       News Is Not on Point and Plaintiff Tries But Fails to Stretch Its Holding
2                      to Fit Here.
3              Target’s position is also supported by persuasive case law, Drumm v. Morningstar,
4      Inc. In Drumm, the court differentiated between the calculation of waiting-time penalties
5      and vacation pay. The court first explained that an employee’s wages—for the purposes
6      of calculating waiting-time penalties—includes “the base rate, the piece rate, the
7      commission and any bonus.” Drumm, 695 F. Supp. 2d at 1019 (internal citation and
8      quotation marks omitted). By contrast, the court explained:
9              Vested vacation time ... is paid out as wages at the employee’s final rate in
10             accordance with such contract of employment or employer policy respecting
11             eligibility or time served ... An employer must, in other words, pay out vested
12             vacation time at the rate at which the employee would have been paid during
13             a vacation, had he taken one.
14     Id. (internal citation, alteration, and quotation marks omitted) (emphasis supplied). The
15     court held that the jury correctly followed this rule and awarded the proper amount in
16     vested vacation time. Id. at 1020. Drumm is directly on point, fully supports Target’s
17     position, and is persuasive.
18             By contrast, as expected, plaintiff relies on Wang v. Chinese Daily News, 435 F.
19     Supp. 2d 1042 (C.D. Cal. 2006), even though, as Target explained in its opening
20     memorandum (ECF 49-1 at 14-15), that case is inapposite. Wang dealt with an employer’s
21     vacation buy-back policy, not cashing out vested vacation upon termination. The issue was
22     “whether the ‘unused vacation days’ being purchased are already vested or accrued ... or
23     whether they are not vested because [the employer’s] vacation policy precludes employees
24     from accruing more than a specified amount of vacation time.” 435 F. Supp. 2d at 1048.
25     The court made only one reference to section 227.3: “Pursuant to Cal. Labor Code § 227.3
26     and Suastez, Defendants’ ‘buy back’ of unused, but accrued, vacation days should have
27     been computed by reference to the employee’s regular rate of pay.” Id. at 1049. The court
28     provided no analysis why “final rate” under section 227.3 should mean the same as “regular
                                                                                       REPLY ISO TARGET’S
                                                -7-                 MOTION FOR SUMMARY JUDGMENT
                                                            U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 12 of 16 Page ID #:694



1      rate of pay,” and in context it seems clear that what the court meant was just that employees
2      should not receive vacation cash-outs at a rate less than what would have been paid had the
3      vacation been taken at that time.
4              To be sure, as plaintiff observes, elsewhere in its opinion the Wang court does note
5      (correctly) that the regular rate of pay includes shift differentials received in the same
6      workweek. 435 F. Supp. 2d at 1055. But nowhere does the court say that under the
7      employer’s vacation policy, vacation taken was paid at the employee’s hourly base rate or
8      a combination of the hourly base rate and a shift-differential rate. Therefore, the court’s
9      reference to “regular rate of pay” is, at best, unclear. If all the court meant was that to the
10     extent vacation taken was paid at the employee’s regular rate of pay, vested vacation had
11     to be paid at the same rate, then Wang is consistent with Drumm (and Target’s position).
12     For plaintiff to try to stretch Wang to require vested vacation upon termination to be paid
13     at a rate other than the established rate for vacation, when taken, finds no support in the
14     actual text of the court’s opinion.
15             D.      Plaintiff’s Effort to Rationalize a Bizarre Scenario—Where the
                       Legislature Requires Employers to Pay Departing Employees More
16                     Than Continuing Employees When It Comes to Vacation Pay—Has No
                       Support in the Law or Common Sense.
17
18             As Target explained in its opening memorandum (ECF 49-1 at 15-16), the result of
19     plaintiff’s position if adopted would be that a terminating employee would get a bigger
20     vacation payout than if the employee remained and took the vacation. That would be a
21     bizarre outcome that finds no support in any authority—not the text of the statute, the DLSE
22     guidance, or the case law—nor in common sense.
23             In response, plaintiff weakly suggests that the Legislature “believed that terminated
24     employees are more likely to be denied pay for unused vacation” and thereby “required
25     employers to pay out unused vacation at the employee’s ‘final rate.’” (ECF 55 at 21-22.)
26     Plaintiff provides no support for that proposition, and she disregards the very strong
27     disincentive for an employer to short-change an employee on her vested vacation—claims
28     for waiting-time penalties under California Labor Code section 203 and civil penalties
                                                                                       REPLY ISO TARGET’S
                                                -8-                 MOTION FOR SUMMARY JUDGMENT
                                                            U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 13 of 16 Page ID #:695



1      under the Labor Code Private Attorneys General Act, just like the ones plaintiff makes
2      here. Nor can plaintiff fall back on the notion that California wage-and-hour laws should
3      be read liberally to protect employees. That may be true, but it never has been used to
4      guarantee an automatic win for the employee in every case, or to override what a statute
5      actually says. See, e.g., Rhea v. General Atomics, 227 Cal. App. 4th 1560, 1571-73 (2014)
6      (rejecting plaintiff’s interpretation of Labor Code sections 221-223 in affirming summary
7      judgment in favor of defendant, holding that employer’s policy requiring use of vacation
8      leave for partial-day absences did not violate section 227.3’s prohibition against forfeiture).
9              Terminating employees are entitled to the full protection of the law, but not to a
10     windfall based on a misinterpretation of the law. Plaintiff was treated the way the
11     Legislature intended when it enacted section 227.3—upon termination she was paid for her
12     vested vacation at the same rate she would have received had she taken her vacation. That
13     is the correct result, not the bizarre outcome advocated by plaintiff.
14             E.      The Court’s Prior Decision on the Motion to Dismiss Is Not Law of the
                       Case Because It Has Not Been Upheld on Appeal and Target’s Motion
15                     Presents Evidence That Could Not Have Been Considered on the
                       Motion to Dismiss.
16
17             Plaintiff argues that the Court’s decision on Target’s motion to dismiss is “law of
18     the case” and precludes summary judgment for Target now. Not so. First of all, the law
19     of the case doctrine is inapplicable here because there has been no appellate court decision
20     upholding the Court’s ruling. See Wyler Summit Pshp. v. Turner Broadcasting Sys., 235
21     F.3d 1184, 1193 (9th Cir. 2000) (“Under the law of the case doctrine, the decision of an
22     appellate court on a legal issue must be followed in all subsequent proceedings in the same
23     case.”) (internal quotation marks and citation omitted); Leslie Salt Co. v. United States, 55
24     F.3d 1388, 1392 (9th Cir. 1995) (“Under the law of the case doctrine, … one panel of an
25     appellate court will not reconsider matters resolved in a prior appeal to another panel in the
26     same case.)”.
27             Regardless, Target has presented new evidence since the Court issued its ruling on
28     Target’s motion to dismiss so that application of the law of the case doctrine would be
                                                                                       REPLY ISO TARGET’S
                                                -9-                 MOTION FOR SUMMARY JUDGMENT
                                                            U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 14 of 16 Page ID #:696



1      inappropriate. See Leslie Salt Co., 55 F.3d at 1393 (law of the case doctrine “merely
2      expresses the practice of courts generally to refuse to reopen what has been decided, not a
3      limit to their power. Thus, the court may reconsider previously decided questions in cases
4      in which ... new evidence has surfaced.”) (internal quotation marks and citation omitted).
5      On its motion to dismiss, Target argued that to state a claim for vested vacation to be paid
6      upon termination at a higher rate than her hourly base rate, plaintiff had to allege a Target
7      policy or contract so providing. (ECF 13 at 3-5.) The Court disagreed and denied the
8      motion. See Order Denying Motion to Dismiss (ECF 20 at 6) (“Defendant argues that, to
9      state a plausible claim under Section 227.3, Plaintiff must allege an employer policy or
10     contract defining the rate of vacation pay. However, the Court finds that Defendant’s
11     authorities do not support that pleading requirement, particularly in the present case.”).
12             Now, in this motion for summary judgment, Target presents evidence outside of
13     plaintiff’s complaint, including undisputed evidence that Target’s consistent policy and
14     practice has been to pay vacation—whether when taken or when paid out at termination—
15     at the employer’s hourly base rate (Brewer MSJ Decl. (ECF 49-2), ¶ 10 ); that shift
16     differentials are for work performed at specified timed and never has been considered part
17     of the rate at which vacation is paid (see id. at ¶ 8 ); that plaintiff never was promised to be
18     paid for vacation at a rate other than her hourly base rate (Mills Depo. (ECF 49-3) at
19     131:16-22); and that when she left Target, she was paid all of her vested vacation at the
20     correct rate under Target’s consistent policy and practice (see id. at 142:7-17, 143:14-16,
21     144:12-15, 146:15-19, Exh. 17; ECF 49-2, ¶¶ 5, 11). Given this evidentiary showing, this
22     Court is entitled to revisit its prior ruling and decide, as it should, that Target in fact paid
23     plaintiff’s vested vacation upon termination at the “final rate” as required by section 227.3.
24     See Turner v. County of Los Angeles, No. 2:13-cv-04149-CAS-VBK, 2014 WL 7205036,
25     at *9 (C.D. Cal. Dec. 16, 2014) (granting defendants’ motion for summary judgment after
26     denying their motion to dismiss; “the fact that the Court previously denied a motion to
27     dismiss, which tests the sufficiency of the allegations, is insufficient to withstand summary
28     judgment, which requires that claims have evidentiary support”); Harden v. Soboro, 2016
                                                                                        REPLY ISO TARGET’S
                                               -10-                  MOTION FOR SUMMARY JUDGMENT
                                                             U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 15 of 16 Page ID #:697



1      WL 259689, at *2 (granting summary judgment in favor of defendants; “In my ... order
2      denying defendants’ motion to dismiss, I noted that [plaintiff] had not yet had a chance to
3      present evidence to support his claims, and I found that, taking all of his allegations as true,
4      as I must on a motion to dismiss, his claims survived Rule 12(b)(6) scrutiny. ... But that
5      decision does not preclude defendants from raising similar arguments at the summary-
6      judgment stage and offering evidence to defeat [plaintiff’s] claims. The standard for
7      summary judgment is different than that for a motion to dismiss; I no longer take
8      [plaintiff’s] allegations as true.”).
9      III.    TARGET HAS MET ITS BURDEN OF SHOWING WHY, AS A MATTER
               OF LAW, WAITING-TIME PENALTIES MAY NOT BE AWARDED, AND
10             PLAINTIFF HAS FAILED TO RAISE A TRIABLE ISSUE OF FACT
11             ABOUT TARGET’S GOOD-FAITH BELIEF IT WAS FOLLOWING THE
               LAW
12
13             As Target explained in its opening memorandum (ECF 49-1 at 18-19), even if
14     plaintiff has raised a triable issue of fact whether she is owed additional pay for her vested
15     vacation, summary judgment still should be granted against her claim for waiting-time
16     penalties. That is because Target cannot be found to have acted willfully when it paid what
17     it believed in good faith to have been all the vested-vacation pay to which plaintiff was
18     entitled. The undisputed evidence on the motion shows that Target’s intention always is
19     to pay all wages owed (ECF 49-2, ¶ 9); that Target’s consistent policy and practice is to
20     pay vacation—whether when taken or when cashed out upon termination—at the
21     employee’s hourly base rate of pay (see id., ¶ 10); and that plaintiff was paid for her vested
22     vacation upon termination pursuant to that consistent policy and practice (see id., ¶¶ 5, 10).
23             An employer cannot be sanctioned with waiting-time penalties for a mistake of law
24     when the law is unsettled. 8 Cal. Code Regs. § 13520; Barnhill v. Robert Saunders & Co.,
25     125 Cal. App. 3d 1, 8, 12 (1981) (no liability for waiting-time penalties, even though court
26     held that employer was not entitled to take offset from wages owed at termination, because
27     law of wage offsets was unsettled at the time). Here, the law is unsettled, in that there is
28     no appellate authority that “final rate” as used in section 227.3 means the employee’s final
                                                                                        REPLY ISO TARGET’S
                                               -11-                  MOTION FOR SUMMARY JUDGMENT
                                                             U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397842.1
     Case 5:20-cv-01460-JGB-KK Document 57 Filed 06/14/21 Page 16 of 16 Page ID #:698



1      rate of wages, rather than final rate of vacation pay. If anything, the weight of authority
2      favors Target’s position—the text of the statute, the DLSE guidance and Drumm v.
3      Morningstar, Inc., all support Target’s construction of section 227.3, while to get to the
4      result she wants, plaintiff has to ignore the text of section 227.3 and rely on a case—Wang
5      v. Chinese Daily News—that does not hold what plaintiff would like it to hold.
6              Plaintiff’s argument why Target can be held liable for waiting-time penalties is hard
7      to follow. In part, she seems to contend that all that matters is whether Target is right or
8      wrong on the underlying claim for additional vested-vacation pay. (ECF 55 at 23-24.) But
9      we know that is not so. 8 Cal. Code Regs. § 13520; Barnhill, 125 Cal. App. 3d at 8, 12.
10     In part, she seems to contend that an employer cannot invoke the good-faith defense against
11     waiting-time penalties unless it first undertakes a thorough review of the state of law. (ECF
12     55 at 25-26.) Plaintiff offers no authority for that novel proposition; certainly in Barnhill,
13     there was no such requirement imposed. Ignorance of the law is no excuse, but when the
14     law is unsettled, a defendant may not be penalized for not guessing correctly what a court
15     will pronounce the law to be. Barnhill, 125 Cal. App. 3d at 8, 12; Amaral v. Cintas Corp.
16     No. 2, 163 Cal. App. 4th 1157, 1202 (2008) (employer’s conduct was not willful because
17     “the legal obligations imposed on employers ... were unclear at the time of [employer’s]
18     violations”).
19     IV.     CONCLUSION
20             Target’s construction of section 227.3 is supported by the statutory text, the DLSE
21     guidance, persuasive case law, and common sense. Plaintiff’s interpretation ignores the
22     statutory text and the DLSE guidance, relies on a case that is not on point, and belies
23     common sense. Target is entitled to summary judgment on all of plaintiff’s claims, or, at
24     minimum, given its undisputed good faith, plaintiff’s claim for waiting-time penalties.
25             Dated: June 14, 2021.                  JEFFREY D. WOHL
                                                      LINDSEY C. JACKSON
26                                                    PAUL HASTINGS LLP
27                                                    By:        /s/ Jeffrey D. Wohl
                                                                       Jeffrey D. Wohl
28                                                    Attorneys for Defendant Target Corporation
                                                                                       REPLY ISO TARGET’S
                                               -12-                 MOTION FOR SUMMARY JUDGMENT
                                                            U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397842.1
